Pee Curiam.
While the defendants who had been stayed would ordinarily have the right to offer evidence to meet plaintiff’s prima facie case, in the circumstances here disclosed no substantial prejudice resulted for the reason that one of such defendants when called as a witness for a codefendant testified fully as to the issues involved, and the other of such defendants was not proffered as a witness. For these reasons the determination should be affirmed, with costs. Present — Dowling, P. J., Finch, McAvoy, Martin and O’Malley, JJ. Determination affirmed, with costs and disbursements.